Title: To George Washington from Major General Nathanael Greene, 3 April 1780
From: Greene, Nathanael
To: Washington, George


          
            Sir
            Philadelphia 3d April 1780
          
          This will be accompanyed with a letter in answer to that of your Excellencys of the 26th Ultimo. Your Excellencys letter to me and the Answer I have given are both laid before Congress, with a request if they have any prospect of giving me such supplies of money, as will enable me to provide for the march of the Troops to the Southward, or to put the Army in motion, that they give me notice thereof, that I may communicate the same to your Excellency.
          I have always made it a rule, never to promise more, than I had a good prospect of performing. At present things are in the most disagreeable train; and I am much afraid there will be great difficulty in supporting the Army in the most favorable positions, and utterly impracticable to put them in motion. Could the Treasury furnish the means, the business might be done at this time on better terms, according to the state of the money, and with more dispach, than it ever has been, since I have been in the Department.
          The taxes has a favorable affect upon all Orders of men. Every body is willing to serve the Army, or furnish supplies, if they could but receive payment. But without payment nothing can be done. Credit in the critical state of our Money is not to be expected. Many of those that have trusted the public largely are in a manner ruined. The complaints of the injured are loud and numerous; and however they may be put off now, they will be heard by and by.
          The new system for regulating the Quarter Masters department, is now debating before Congress, and as the members are generally unacquainted with the nature of the business, I am perswaded it will pass. I foresee the disagreeable consequencs that it will produce; and have only one consolation upon the matter; which is it will open a door for me to get out of the Department.
          I have advised many Members of Congress to send a committee of the best informed Members of their body to Head Quarters; and there with the Heads of the Departments and such General Officers as it may be necessary to consult in the business, fix upon a plan properly adapted to the service, and the nature of the Country. But I am perswaded it will

have no effect, as I am convinced the plan now before the Congress, is connected with other designs, of a private and personal Nature.
          I am very unwell; and almost incapable of business; but never had more of it [to] do. As soon as the Congress decide upon the great point, I shall return to Camp, when I will give your Excellency a more full, and particular history, of the politicks of the City, and the public bodies.
          It is said the Irish rebellion is at an end, and the people ready to join the Ministry in support of all [it]s measures. The Holker Ship arrived yesterday from St Estatias in 15 Days; and brings accounts of the arrival of 12 Sail of French men of War, and of their blocking up St Lucia. She also brings some European news, respecting the British fleet, taking and carrying into Port, several Duch vessels bound to a French Port. I think little credit is to be given to the last article of intelligence. Should the late plan of finance fail, and the States prove tardy in providing supplies for the support of the Army, I cannot conceive how your Excellency is to keep the Army to gether, or cover the Country from the Enemies ravages; and yet I have heard a project started for the purpose, as the last resort.
          We have no news from the Southard but many are under great apprehensions for the City and Army. I wish no capital misfortune may attend us in that Quarter.
          Major Lee is orderd to the Southard with his flying party; and is not a little mortified at the order.
          I see by your Excellencys letter of the 31st to the President, that the Spannish fleet has met with a crush before Gibraltar; and that the Savages upon our Frontiers are begining to ravage the Country and Massacre the Inhabitants again. I wish we may not have more business this Campaign, than we have hands to execute it.
          Please to make my respectful compliments to Mrs Washington, and the Gentlemen of the family. I am with great respect Your Excellencys Most Obedient humble Ser.
          
            Nath. Greene
          
        